Citation Nr: 0828304	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  96-25 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for 
mechanical lower back pain syndrome with mild bulging of the 
L3-L4 disc from 20 to 10 percent.

2.  Entitlement to an increased rating for mechanical lower 
back pain syndrome with mild bulging of the L3-L4 disc.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from November 1990 to May 
1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1994 rating decision in which the RO reduced 
the rating for the veteran's back disability from 20 to 10 
percent.  The veteran filed a notice of disagreement (NOD) in 
April 1995, and the RO issued a statement of the case (SOC) 
in January 1996.  The veteran filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) in April 
1996.

In August 1995, the veteran testified during a hearing before 
a decision review officer (DRO) at the RO; a transcript of 
that hearing is of record.  In May 1999, the veteran 
testified during a hearing before a Veterans Law Judge at the 
RO; a transcript of that hearing is also of record.

In July 1999, and again in May 2000, the Board remanded the 
claim to the RO for additional development.  After completing 
additional action, the RO continued the denial of the claim 
(as reflected in an April 2002 SSOC), and returned this 
matter to the Board for further appellate consideration.

In June 2003, the Board determined that further evidentiary 
development was warranted in this case, and undertook such 
development pursuant to the provisions of 38 C.F.R. § 19.9 
(2002).  However, the provisions of 38 C.F.R. § 19.9 
purporting to confer upon the Board the jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board but not reviewed by the RO were later held to be 
invalid.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Hence, in 
December 2003, the Board remanded the matter on appeal to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC, for completion of the actions previously requested. The 
AMC later continued denial of the claim (as reflected in a 
December 2007 SSOC), and returned the matter to the Board for 
further appellate consideration.

For the reasons expressed below, the appeal-recharacterized 
as encompassing the two matters set forth on the title page-
is  again being remanded to the RO via the AMC.  VA will 
notify the veteran when further action, on his part, is 
required.

 
REMAND

Unfortunately, the claims file reflects that further RO 
action on the claim on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on the 
claim.

As noted, in May 1999 the veteran testified during a hearing 
before Veterans Law Judge at the RO.

In July 2008, the Board notified the veteran that the 
Veterans Law Judge who presided at his May 1999 hearing was 
no longer with the Board.  The veteran was advised in writing 
that he had the right to another hearing by another Veterans 
Law Judge.  See 38 U.S.C.A. § 7102  (West 2002 & Supp. 2008); 
38 C.F.R. § 20.707 (2007).  In August 2008, the veteran 
responded that he wanted a hearing before a Veterans Law 
Judge at the RO (travel board hearing).

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002 & Supp. 2008) (pertaining specifically to hearings 
before the Board).  Since the RO schedules travel board 
hearings, a remand of this matter to the RO is warranted.

The Board notes that the RO in Baltimore, Maryland currently 
has jurisdiction over this appeal, such jurisdiction having 
been transferred to the Baltimore RO from the St. Petersburg, 
Florida RO in August 2001.  Travel board hearings are not 
conducted at the Baltimore RO.  However, all correspondence 
between VA and the veteran since July 2006, to include the 
recent correspondence regarding a new travel board hearing, 
has been to and from the veteran at his Florida address.  
Moreover, documents in the claims file compiled when 
attempting to locate the veteran indicate that he resides in 
Florida.  Consequently, the claims file should be transferred 
to the St. Petersburg, Florida RO in order to facilitate the 
veteran's appearance for the requested travel board hearing.  
The RO should also ascertain whether the veteran is 
permanently residing in Florida and, if so, should 
permanently transfer the claims file to the St. Petersburg, 
Florida RO.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should transfer the veteran's 
claims file to the St. Petersburg, 
Florida RO for purposes of conducting the 
requested travel board hearing at that 
location.  The RO should also ascertain 
whether the veteran is permanently 
residing in Florida and, if so, transfer 
of the claims file to that RO should be 
made permanent.

2.  After the claims file has been 
transferred, the RO should schedule the 
veteran for a travel board hearing at the 
earliest available opportunity.  The RO 
should notify the veteran and his 
representative of the date and time of 
the hearing, in accordance with 38 C.F.R. 
§ 20.704(b) (2007).  After the hearing, 
the claims file should be returned to the 
Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).



_________________________________________________
JACQUELINE E.MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2007).




